Name: Commission Implementing Regulation (EU) NoÃ 672/2013 of 15Ã July 2013 amending Regulation (EU) NoÃ 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  fisheries;  criminal law;  maritime and inland waterway transport
 Date Published: nan

 16.7.2013 EN Official Journal of the European Union L 193/6 COMMISSION IMPLEMENTING REGULATION (EU) No 672/2013 of 15 July 2013 amending Regulation (EU) No 468/2010 establishing the EU list of vessels engaged in illegal, unreported and unregulated fishing THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (1), in particular Article 30 thereof, Whereas: (1) Chapter V of Regulation (EC) No 1005/2008 lays down procedures for the identification of fishing vessels engaged in illegal, unreported and unregulated fishing (IUU fishing vessels) as well as procedures for establishing a Union list of such vessels. Article 37 of that Regulation provides for actions to be taken against fishing vessels included in that list. (2) The Union list of IUU fishing vessels was established by Commission Regulation (EU) No 468/2010 (2) and subsequently amended by Commission Implementing Regulations (EU) No 724/2011 (3) and (EU) No 1234/2012 (4). (3) According to Article 30(1) of Regulation (EC) No 1005/2008, the Union list should comprise fishing vessels included in the IUU vessel lists adopted by regional fisheries management organisations. (4) All regional fishery management organisations adopted the principle of publishing an IUU vessel list and update their respective list at their annual meetings (5). (5) According to Article 30 of Regulation (EC) No 1005/2008, upon the receipt from regional fisheries management organisations of the lists of fishing vessels presumed or confirmed to be involved in the IUU fishing, the Commission shall update the Union list. (6) The Commission has received the updated lists from the annual meetings of the regional fisheries management organisations. (7) Considering that the same vessel might be listed under different names and/or flags depending on the time of its inclusion on the regional fisheries management organisations lists, the updated Union list should include the different names and/or flags as established by the respective regional fisheries management organisations. (8) Regulation (EU) No 468/2010 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Part B of the Annex to Regulation (EU) No 468/2010 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 286, 29.10.2008, p. 1. (2) OJ L 131, 29.5.2010, p. 22. (3) OJ L 194, 26.7.2011, p. 14. (4) OJ L 350, 20.12.2012, p. 38. (5) Last updates: CCAMLR: 2012 IUU list as adopted at annual meeting CCAMLR-XXXI 24 October-1 November 2012 and updated on 3 April 2013; SEAFO: SEAFO includes in its IUU list CCAMLR, NEAFC-B and NAFO lists; ICCAT: 2013 IUU List as adopted at annual meeting in November 2012 (Recommendation 11-18); IATTC: 2012 list as adopted in 83rd meeting of IATTC in June 2012; NEAFC: IUU B list AM 2012-8rev1 as adopted at 31st annual meeting 12-16 November 2012; NAFO: At its 34th Annual meeting on 17-21 September 2012, NAFO reviewed its IUU vessel list and noted that there were no necessary changes to the list. Subsequently, following a NEAFC decision to delete the vessel RED from its IUU list, NAFO deleted on 21 December 2012 this vessel from its IUU list; WCPFC: WCPFC IUU vessel list for 2013 as at 6 December 2012 (effective from 6 February 2013). ANNEX PART B Vessels listed in accordance with Article 30 of Regulation (EC) No 1005/2008 IMO (1) ship identification number/RFMO Reference Vessels name (previous name) (2) Flag State or Flag Territory [according to a RFMO] (2) Listed in RFMO (2) 20060010 (ICCAT) ACROS No 2 Unknown (latest known flag: Honduras) ICCAT 20060009 (ICCAT) ACROS No 3 Unknown (latest known flag: Honduras) ICCAT 7306570 ALBORAN II (WHITE ENTERPRISE [NAFO/NEAFC]/WHITE, ENTERPRISE, ENXEMBRE, ATALAYA, REDA IV, ATALAYA DEL SUR [SEAFO]) Panama (previous flag: St. Kitts and Nevis [NAFO/NEAFC]/St. Kitts & Nevis, Gibraltar [SEAFO]) NEAFC, NAFO, SEAFO 7424891 ALDABRA (OMOA I) Tanzania (previous flags: Togo, Honduras) CCAMLR, SEAFO 7036345 AMORINN (ICEBERG II, NOEMI, LOME) Unknown (previous flags: Togo, Belize) CCAMLR, SEAFO 12290 (IATTC)/20110011 (ICCAT) BHASKARA No 10 Unknown (latest known flag: Indonesia) IATTC, ICCAT 12291 (IATTC)/20110012 (ICCAT) BHASKARA No 9 Unknown (latest known flag: Indonesia) IATTC, ICCAT 20060001 (ICCAT) BIGEYE Unknown ICCAT 20040005 (ICCAT) BRAVO Unknown ICCAT 9407 (IATTC)/20110013 (ICCAT) CAMELOT Unknown IATTC, ICCAT 6622642 CHALLENGE (MILA, PERSERVERANCE [CCAMLR]/MILA, ISLA, MONTANA CLARA, PERSEVERANCE [SEAFO]) Panama (previous flags: Equatorial Guinea, United Kingdom) CCAMLR, SEAFO 125 (IATTC)/20110014 (ICCAT) CHIA HAO No 66 Unknown (previous flag: Belize) IATTC, ICCAT 20080001(ICCAT) DANIAA (CARLOS) Republic of Guinea (Conakry) ICCAT 8422852 DOLPHIN (OGNEVKA) Unknown (previous flags: Russia, Georgia [NAFO]/Russia [NEAFC, SEAFO]) NEAFC, NAFO, SEAFO 6163 (IATTC) DRAGON III Unknown IATTC 8604668 EROS DOS (FURABOLOS) Panama (previous flags: Spain, Seychelles [SEAFO]/Seychelles [NAFO/NEAFC]) NEAFC, NAFO, SEAFO 7355662 FU LIEN No 1 Georgia WCPFC 20080005 (ICCAT) GALA I (MANARA II/ROAGAN) Unknown (latest known flag: Libya) ICCAT 6591 (IATTC) GOIDAU RUEY No 1 Unknown (previous flag: Panama) IATTC 7020126 GOOD HOPE (TOTO, SEA RANGER V) Nigeria (previous flag: Belize) CCAMLR, SEAFO 6719419 GORILERO (GRAN SOL) Unknown (latest known flags: Sierra Leone, Panama [NAFO/NEAFC]) NEAFC, NAFO, SEAFO 20090003 (ICCAT) GUNUAR MELYAN 21 Unknown IOTC, ICCAT 7322926 HEAVY SEA [CCAMLR]/HEAVY SEAS [SEAFO] (SHERPA UNO, DUERO, KETA) Panama (previous flag: Uruguay) CCAMLR, SEAFO 20100004 (ICCAT) HOOM XIANG 11 Unknown (previous flag: Malaysia) IOTC, ICCAT 7322897 HUANG HE 22 (SIMA QIAN BARU 22, DORITA, MAGNUS, THULE, EOLO, RED MOON, BLACK MOON, INA MAKA, GALAXY, CORVUS) Tanzania [CCAMLR]/Unknown [SEAFO] (previous flags: Uruguay, St Vincent & Grenadines, Equatorial Guinea, Sierra Leone, North Korea (DPRK), Panama) CCAMLR, SEAFO 9319856 HUIQUAN (WUTAISHAN ANHUI 44, YANGZI HUA 44, TROSKY, PALOMA V [SEAFO 1/CCAMLR])/WUTAISHAN ANHUI 44 (YANGZI HUA 44, PALOMA V, JIAN YUAN, TROSKY [SEAFO 2]) Tanzania (previous flags: Mongolia, Namibia, Uruguay [CCAMLR/SEAFO 2]) CCAMLR, SEAFO 7332218 IANNIS I (MOANA MAR, CANOS DE MECA [SEAFO]) Panama [NAFO, SEAFO]/Unknown [NEAFC] NEAFC, NAFO, SEAFO 6803961 ITZIAR II (MARE, NOTRE DAME, GOLDEN SUN, SEABULL 22, CARMELA, GOLD DRAGON) Mali (previous flags: Togo, Equatorial Guinea, Nigeria, Namibia, Bolivia [CCAMLR]) CCAMLR, SEAFO 9505 (IATTC) JYI LIH 88 Unknown IATTC 7905039 KESHAN (BAIYANGDIAN, PACIFIC DUCHESS [CCAMLR])/BAIYANGDIAN (PACIFIC DUCHESS [SEAFO]) Tanzania [SEAFO]/Mongolia [CCAMLR] (previous flag: Tanzania [CCAMLR]) SEAFO, CCAMLR 7905443 KOOSHA 4 (EGUZKIA) Iran (previous flag: Spain [CCAMLR]) CCAMLR; SEAFO 9037537 LANA (ZEUS, TRITON-1, KINSHO MARU No 18) Unknown (previous flags: Japan, Sierra Leone, Mongolia, Togo) CCAMLR, SEAFO 20060007 (ICCAT) LILA No 10 Unknown (latest known flag: Panama) ICCAT 7388267 LIMPOPO (ROSS, ALOS, LENA, CAP GEORGE, CONBAROYA, TERCERO [SEAFO]/LENA, ALOS, ROSS [CCAMLR]) Unknown (latest known flags: Togo, Ghana, Seychelles) CCAMLR, SEAFO 20040007 (ICCAT) MADURA 2 Unknown ICCAT 20040008 (ICCAT) MADURA 3 Unknown ICCAT 7325746 MAINE (MAPOSA NOVENO, GUINESPA I [SEAFO]) Republic of Guinea (Conakry) NEAFC, NAFO, SEAFO 20060002 (ICCAT) MARIA Unknown ICCAT 9435 (IATTC)/20110002 (ICCAT) MARTA LUCIA R Colombia IATTC, ICCAT 20060005 (ICCAT) MELILLA No 101 Unknown (latest known flag: Panama) ICCAT 20060004 (ICCAT) MELILLA No 103 Unknown (latest known flag: Panama) ICCAT 7385174 MURTOSA Unknown (latest known flag: Togo [NAFO/NEAFC]/Portugal [SEAFO]) NEAFC, NAFO, SEAFO 14613 (IATTC)/20110003 (ICCAT)/C-00545 (WCPFC) NEPTUNE Georgia IATTC, ICCAT, WCPFC 20060003 (ICCAT) No 101 GLORIA (GOLDEN LAKE) Unknown (latest known flag: Panama) ICCAT 20060008 (ICCAT) No 2 CHOYU Unknown (latest known flag: Honduras) ICCAT 20060011 (ICCAT) No 3 CHOYU Unknown (latest known flag: Honduras) ICCAT 20040006 (ICCAT) OCEAN DIAMOND Unknown ICCAT 7826233/20090001 (ICCAT) OCEAN LION Unknown (latest known flag: Equatorial Guinea) IOTC, ICCAT 8713392 OCTOPUS 1 (PISCIS, SOUTH BOY, GALE, ULYSES, THOR 33, YIN PENG, CHU LIM, THE BIRD, PION) Mongolia (previous flags: Uruguay, Equatorial Guinea, North Korea, Mongolia, Togo, Honduras [CCAMLR]) CCAMLR, SEAFO 11369 (IATTC) ORCA Unknown (latest known flag: Belize) IATTC 20060012 (ICCAT) ORIENTE No 7 Unknown (latest known flag: Honduras) ICCAT 5062479 PERLON (CHERNE, SARGO, HOKING, BIGARO, LUGALPESCA) Unknown (latest known flags: Uruguay, Mongolia, Togo) CCAMLR, SEAFO 6607666 RAY (KILLY, TROPIC, CONSTANT, ISLA GRACIOSA) Unknown (latest known flags: Belize, Mongolia, Equatorial Guinea, South Africa) [CCAMLR]/Belize (previous flags: South Africa, Equatorial Guinea, Mongolia) [SEAFO] CCAMLR, SEAFO 6706084 RED (KABOU) Panama (previous flags: Portugal, Republic of Guinea (Conakry)) SEAFO 95 (IATTC) REYMAR 6 Unknown (latest known flag: Belize) IATTC 9042001 SHAANXI HENAN 33 (XIONG NU BARU 33, LIBERTY, CHILBO SAN 33, HAMMER, CARRAN, DRACO-1) Tanzania (previous flags: Uruguay, Togo, North Korea (DPRK), Panama) CCAMLR, SEAFO 20080004 (ICCAT) SHARON 1 (MANARA I/POSEIDON) Unknown (latest known flags: Libya) ICCAT 20050001 (ICCAT) SOUTHERN STAR 136 (HSIANG CHANG) Unknown (latest known flag: St. Vincent and the Grenadines) ICCAT 9405 (IATTC) TA FU 1 Unknown IATTC 6818930 TCHAW (CONDOR, INCA, VIKING, CISNE AZUL, REX [CCAMLR]/CONDOR, INCA, VIKING, CISNE AZUL, REX, PESCAMEX III, AROSA CUARTO [SEAFO]) Unknown (latest known flags: Belize, Seychelles, Togo) CCAMLR, SEAFO 13568 (IATTC) TCHING YE No 6 (EL DIRIA I) Unknown (latest known flag: Belize) IATTC 6905408 THUNDER (ARTIC RANGER, RUBIN, TYPHOON-1, KUKO) Nigeria (previous flags: United Kingdom, Seychelles, Mongolia, Togo [CCAMLR]) CCAMLR, SEAFO 7321374/7325930 (SEAFO) TRINITY (YUCATAN BASIN, EXEMBRE, FONTENOVA, JAWHARA [NEAFC])/YUCATAN BASIN (ENXEMBRE, FONTE NOVA, JAWHARA [SEAFO/NAFO]) Ghana (previous flags: Panama, Morocco) [NEAFC]/Panama (previous flag(s): Morocco [NAFO]/Gibraltar, Morocco [SEAFO]) NEAFC, NAFO, SEAFO 129 (IATTC) WEN TENG No 688 (apparently changed to MAHKOIA ABADI No 196) Unknown (latest known flag: Belize) IATTC YU FONG 168 Taiwan WCPFC 20090002 (ICCAT) YU MAAN WON Unknown (latest known flag: Georgia) IOTC, ICCAT (1) International Maritime Organization. (2) For any additional information consult the websites of the regional fisheries management organisations (RFMOs).